Name: Commission Regulation (EEC) No 386/92 of 18 February 1992 amending Regulation (EEC) No 2742/91 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to the Soviet Union
 Type: Regulation
 Subject Matter: trade policy;  political geography;  marketing;  animal product;  trade
 Date Published: nan

 No L 43/ 14 Official Journal of the European Communities 19. 2 . 92 COMMISSION REGULATION (EEC) No 386/92 of 18 February 1992 amending Regulation (EEC) No 2742/91 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to the Soviet Union THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2742/91 (3) provides for the sale of intervention beef held in Italy prior to 1 September 1991 ; Whereas this limit should be extended in order to facili ­ tate the sale : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 The date *1 September 1991 ' referred to in the first and second indents of Article 1 ( 1 ) of Regulation (EEC) No 2742/91 is replaced by '1 December 1991 '. Article 2 This Regulation shall enter into force on third day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1992. For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 148 , 28. 6. 1968, p . 24. (2) OJ No L 150, 15. 6. 1991 , p. 16. 0 OJ No L 262, 19 . 9. 1991 , p. 13.